DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-7, 8-9, 12-14, 15-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant amended claims, dated 5/24/2022, and argued the lack of teaching new claim amendments “…identifying a position of a skyline in the image frame by calculating luminance differences between each pair of horizontal lines and identifying a luminance difference having a highest difference, the highest difference associated with at least one horizontal line comprising the position of the skyline…” in the independent claims. An updated search found that Knorr et al (US 2018/0176483) teaches calculating the difference of luminance pixel values to find the skyline in figure 15 and 0297-0299. Please look at the Office Action below for further detail. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al (US 2018/0176483) in view of Xu et al (US 2019/0266418) and Umamaheswari et al (Steering Angle Estimation for Autonomous Vehicle Navigation Using Hough and Euclidean Transform).
Claim 1:
Knorr et al (US 2018/0176483) teaches the following subject matter:
A method (abstract teaches method) comprising: 
receiving an image frame captured by an image sensor installed on a vehicle (figure 1 and 0104-0113, especially 0113 teaches image received with processing of contrast of the image by difference between intensity of the pixel; 0193 teaches system on a driving car with camera all in focus image of street, power poles, mountains in the background. Figure 4 and 0192-0193 teaches capture image with image sensor as vehicle (car) driving. 0025 teaches the system to be mobile, such that one ordinary skill in the art can attach this to oneself or a vehicle/car that is in transit (mount/install on vehicle)); 
assigning luminance values to horizontal lines of the image frame (0113-0114 teach each pixel intensity from the brightest and the darkest are considered with difference calculation, where 0114 teaches the intensity is detail to be luminance values for the whole image, which would include horizontal lines of the image captured. One ordinary skill in the art would know that a skyline is not always a perfect straight horizontal line and using luminance (bright/dark intensity) contrast can tell the different between the sky and the ground. Figure 15 and 0297-0301 show ability to tell the up and down line of the skyline with the measurement of light in different light regions.); 
identifying a position of a skyline in the image frame by calculating luminance differences between each pair of horizontal lines and identifying a luminance difference having a highest difference, the highest difference associated with at least one horizontal line comprising the position of the skyline (0113-0114 teaches luminance difference between the brightest and darkest pixel; 0285-0298 and 0299 teaches difference between luminance/intensity of pixels for skyline 1505 (the position and area) of figure 15).

Knorr et al teaches all the subject matter above, but not the following which is taught by Xu et al:
processing the cropped images at an advanced driver-assistance system (ADAS) (figure 3a and 0105 teaches image undergo cropping/half size to include an area around the vanishing point/horizontal/skyline stripe to a certain distance; 0034 teaches application with ADAS; 0181 teaches camera(s) use for ADAS; 0183 teaches use of ADAS for function of emergency braking, pedestrian detection and collision avoidance).
Knorr et al and Xu et al are both in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al by Xu et al applying skyline processed image for vehicle assist driving would provide for accurate detection and identification of lanes and road boundaries in real-time using a deep neural network that is trained--e.g., using low-resolution images, region of interest images, and a variety of ground truth masks--to detect lanes and boundaries in a variety of situations, including less than ideal weather and road conditions as disclosed by Xu et al in 0004.

Knorr et al and Xu et al teaches all the subject matter above, but not the following which is taught by Umamaheswari et al:
cropping one or more future image frames based on the position of the skyline, to generate cropped images comprising a subset of the one or more corresponding future image frames (VI. Algorithm implementation teaches use standard luminosity formula result in intensity image show in figure 4B to crop in order to reduce the unnecessary skyline portion from the image. Figure 4 teaches skyline cropped image. All incoming/future frames are cropped this way. This process is carried out in real-time as taught in IV. System architecture).
Knorr et al and Xu et al and Umamaheswari et al are in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al and Xu et al by Umamaheswari et al where the cropping with edge detection used for steering angle estimate would implementing a low time delay disclosed by Umamaheswari et al in VI. Algorithm Implementation. 

Claim 2:
Umamaheswari et al further teach:
further comprising determining that a current time corresponds to daytime and that the vehicle is in motion prior to identifying the position of the skyline in the one or more image frames (figure 2 teaches database to understand day time and night time frames; above teaches identifying skyline position and cropping of frames from dynamic images (vehicle in motion) at 30 frames per second).

Claim 7:
Umamaheswari et al teach:
 the receiving the one or more image frames comprising receiving a set of image frames over a predetermined period of time (V. Video database teach camera capture images at the rate of 30 frames (a set of frames) per second (frames over a predetermined period of time)).

Claim 8:
Knorr et al teaches:
A non-transitory computer readable storage medium (0024 teaches use of non-transitory computer readable medium with processor) for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining 
receiving an image frame captured by an image sensor installed on a vehicle (figure 1 and 0104-0113, especially 0113 teaches image received with processing of contrast of the image by difference between intensity of the pixel; 0193 teaches system on a driving car with camera all in focus image of street, power poles, mountains in the background. Figure 4 and 0192-0193 teaches capture image with image sensor as vehicle (car) driving. 0025 teaches the system to be mobile, such that one ordinary skill in the art can attach this to oneself or a vehicle/car that is in transit (mount/install on vehicle)); 
assigning luminance values to horizontal lines of the image frame (0113-0114 teach pixel intensity from the brightest and the darkest are considered by difference between, where 0114 teaches the intensity is detail to be luminance values for the whole image, which would include horizontal lines of the image captured. One ordinary skill in the art would know that a skyline is not always a perfect straight horizontal line and using luminance (bright/dark intensity) contrast can tell the different between the sky and the ground. Figure 15 and 0297-0301 show ability to tell the up and down line of the skyline with the measurement of light in different light regions); 
identifying a position of a skyline in the image frame by calculating luminance differences between each pair of horizontal lines and identifying a luminance difference having a highest difference, the highest difference associated with at least one horizontal line comprising the position of the skyline (0113-0114 teaches luminance difference between the brightest and darkest pixel; 0285-0298 and 0299 teaches difference between luminance/intensity of pixels for skyline 1505 of figure 15).

Knorr et al teaches all the subject matter above, but not the following which is taught by Xu et al:
processing the cropped images at an advanced driver-assistance system (ADAS) (figure 3a and 0105 teaches image undergo cropping/half size to include an area around the vanishing point/horizontal/skyline stripe to a certain distance; 0034 teaches application with ADAS; 0181 teaches camera(s) use for ADAS; 0183 teaches use of ADAS for function of emergency braking, pedestrian detection and collision avoidance).
Knorr et al and Xu et al are both in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al by Xu et al applying skyline processed image for vehicle assist driving would provide for accurate detection and identification of lanes and road boundaries in real-time using a deep neural network that is trained--e.g., using low-resolution images, region of interest images, and a variety of ground truth masks--to detect lanes and boundaries in a variety of situations, including less than ideal weather and road conditions as disclosed by Xu et al in 0004.

Knorr et al and Xu et al teaches all the subject matter above, but not the following which is taught by Umamaheswari et al:
cropping one or more future image frames based on the position of the skyline, to generate cropped images comprising a subset of the one or more corresponding future image frames (VI. Algorithm implementation teaches use standard luminosity formula result in intensity image show in figure 4B to crop in order to reduce the unnecessary skyline portion from the image. Figure 4 teaches skyline cropped image. All incoming/future frames are cropped this way. This process is carried out in real-time as taught in IV. System architecture).
Knorr et al and Xu et al and Umamaheswari et al are in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al and Xu et al by Umamaheswari et al where the cropping with edge detection used for steering angle estimate would implementing a low time delay disclosed by Umamaheswari et al in VI. Algorithm Implementation. 

Claim 9:
Umamaheswari et al further teach:
The non-transitory computer readable storage medium of claim 8, the program instructions further defining the step of determining that a current time corresponds to daytime and that the vehicle is in motion prior to identifying the position of the skyline in the one or more image frames (figure 2 teaches database to understand day time and night time frames; above teaches identifying skyline position and cropping of frames from dynamic images (vehicle in motion) at 30 frames per second).

Claim 14:
Umamaheswari et al teach:
The non-transitory computer readable storage medium of claim 8, the receiving the image frames comprising receiving the image frame in a set of image frames over a predetermined period of time (V. Video database teach camera capture images at the rate of 30 frames (a set of frames) per second (frames over a predetermined period of time)).

Claim 15:
Knorr et al teaches:
A device (0019 teaches device) comprising: 
a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform (0024 teaches use of non-transitory computer readable medium with processor): 
receiving an image frame captured by an image sensor installed on a vehicle (figure 1 and 0104-0113, especially 0113 teaches image received with processing of contrast of the image by difference between intensity of the pixel; 0193 teaches system on a driving car with camera all in focus image of street, power poles, mountains in the background. Figure 4 and 0192-0193 teaches capture image with image sensor as vehicle (car) driving. 0025 teaches the system to be mobile, such that one ordinary skill in the art can attach this to oneself or a vehicle/car that is in transit (mount/install on vehicle)); 
assigning luminance values to horizontal lines of the image frame (0113-0114 teach pixel intensity from the brightest and the darkest are considered by difference between, where 0114 teaches the intensity is detail to be luminance values for the whole image, which would include horizontal lines of the image captured. One ordinary skill in the art would know that a skyline is not always a perfect straight horizontal line and using luminance (bright/dark intensity) contrast can tell the different between the sky and the ground. Figure 15 and 0297-0301 show ability to tell the up and down line of the skyline with the measurement of light in different light regions); 
identifying a position of a skyline in the image frame by calculating luminance differences between each pair of horizontal lines and identifying a luminance difference having a highest difference, the highest difference associated with at least one horizontal line comprising the position of the skyline (0113-0114 teaches luminance difference between the brightest and darkest pixel; 0285-0298 and 0299 teaches difference between luminance/intensity of pixels for skyline 1505 of figure 15).

Knorr et al teaches all the subject matter above, but not the following which is taught by Xu et al:
processing the cropped images at an advanced driver-assistance system (ADAS) (figure 3a and 0105 teaches image undergo cropping/half size to include an area around the vanishing point/horizontal/skyline stripe to a certain distance; 0034 teaches application with ADAS; 0181 teaches camera(s) use for ADAS; 0183 teaches use of ADAS for function of emergency braking, pedestrian detection and collision avoidance).
Knorr et al and Xu et al are both in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al by Xu et al applying skyline processed image for vehicle assist driving would provide for accurate detection and identification of lanes and road boundaries in real-time using a deep neural network that is trained--e.g., using low-resolution images, region of interest images, and a variety of ground truth masks--to detect lanes and boundaries in a variety of situations, including less than ideal weather and road conditions as disclosed by Xu et al in 0004.

Knorr et al and Xu et al teaches all the subject matter above, but not the following which is taught by Umamaheswari et al:
cropping one or more future image frames based on the position of the skyline, to generate cropped images comprising a subset of the one or more corresponding future image frames (VI. Algorithm implementation teaches use standard luminosity formula result in intensity image show in figure 4B to crop in order to reduce the unnecessary skyline portion from the image. Figure 4 teaches skyline cropped image. All incoming/future frames are cropped this way. This process is carried out in real-time as taught in IV. System architecture).
Knorr et al and Xu et al and Umamaheswari et al are in the field of image analysis, especially the use of skyline/horizon region of interest for vehicle navigation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al and Xu et al by Umamaheswari et al where the cropping with edge detection used for steering angle estimate would implementing a low time delay disclosed by Umamaheswari et al in VI. Algorithm Implementation. 

Claim 16:
Umamaheswari et al further teach:
The device of claim 15, the stored program logic further causing the processor to perform the operation of determining that a current time corresponds to daytime and that the vehicle is in motion prior to identifying the position of the skyline in the one or more image frames (figure 2 teaches database to understand day time and night time frames; above teaches identifying skyline position and cropping of frames from dynamic images (vehicle in motion) at 30 frames per second).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al (US 2018/0176483) in view of Xu et al (US 2019/0266418) and Umamaheswari et al (Steering Angle Estimation for Autonomous Vehicle Navigation Using Hough and Euclidean Transform) as applied to claim 1 above, and further in view of OKUBO (US 2019/0294899).
Claim 5:
Knorr et al and Xu et al and Umamaheswari et al teaches all the subject matter above, but not the following which is taught by OKUBO:
calculating a first luminance spread for a first horizontal line (figure 4 S200 and 0058 teaches acquiring(calculating) first luminance of image);
calculating a second luminance spread for a second horizontal line, the second horizontal line located after the first horizontal line (figure 4 S202 and 0058 teaches acquiring(calculating) second luminance of image, where calculation is based on next/after/adjacent pixel); 
calculating the difference between the second luminance spread and the first luminance spread (0058 teaches luminance difference);
using a number of the first horizontal line as the horizontal line number of the image frame when the difference is greater than a predetermined threshold (0058 determine luminance different to be less or upper limit of the predetermined threshold and if an upper limit quantified for ranges 0 to 16 which is view as first horizontal line; 0063 teach luminance difference higher to have higher reliability).
Knorr et al and Xu et al and Umamaheswari et al and OKUBO are all in the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al and Xu et al and Umamaheswari et al by OKUBO regarding luminance consideration to distance evaluation as having higher reliability as disclosed by OKUBO in 0057.

Claim 12:
The non-transitory computer readable storage medium of claim 8, 
Knorr et al and Xu et al and Umamaheswari et al teaches all the subject matter above, but not the following which is taught by OKUBO:
wherein identifying a horizontal line number for a given image frame comprises: 
calculating a first luminance spread for a first horizontal line(figure 4 S200 and 0058 teaches acquiring(calculating) first luminance of image);
calculating a second luminance spread for a second horizontal line, the second horizontal line located after the first horizontal line (figure 4 S202 and 0058 teaches acquiring(calculating) second luminance of image, where calculation is based on next/after/adjacent pixel); 
calculating the difference between the second luminance spread and the first luminance spread (0058 teaches luminance difference);
using a number of the first horizontal line as the horizontal line number of the image frame when the difference is greater than a predetermined threshold threshold (0058 determine luminance different to be less or upper limit of the predetermined threshold and if an upper limit quantified for ranges 0 to 16 which is view as first horizontal line; 0063 teach luminance difference higher to have higher reliability).
Knorr et al and Xu et al and Umamaheswari et al and OKUBO are all in the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al and Xu et al and Umamaheswari et al by OKUBO regarding luminance consideration to distance evaluation as having higher reliability as disclosed by OKUBO in 0057.

Claim 19:
Knorr et al and Xu et al and Umamaheswari et al teaches all the subject matter above, but not the following which is taught by OKUBO:
The device of claim 15, wherein identifying a horizontal line number for a given image frame comprises: 
calculating a first luminance spread for a first horizontal line (figure 4 S200 and 0058 teaches acquiring(calculating) first luminance of image);
calculating a second luminance spread for a second horizontal line, the second horizontal line located after the first horizontal line (figure 4 S202 and 0058 teaches acquiring(calculating) second luminance of image, where calculation is based on next/after/adjacent pixel); 
calculating the difference between the second luminance spread and the first luminance spread (0058 teaches luminance difference);
using a number of the first horizontal line as the horizontal line number of the image frame when the difference is greater than a predetermined threshold threshold (0058 determine luminance different to be less or upper limit of the predetermined threshold and if an upper limit quantified for ranges 0 to 16 which is view as first horizontal line; 0063 teach luminance difference higher to have higher reliability).
Knorr et al and Xu et al and Umamaheswari et al and OKUBO are all in the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al and Xu et al and Umamaheswari et al by OKUBO regarding luminance consideration to distance evaluation as having higher reliability as disclosed by OKUBO in 0057.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al (US 2018/0176483) in view of Xu et al (US 2019/0266418) and Umamaheswari et al (Steering Angle Estimation for Autonomous Vehicle Navigation Using Hough and Euclidean Transform) and OKUBO (US 2019/0294899) as applied to claim 5 above, and further in view of Andrus et al (US 2010/0195901).
Claim 6:
Knorr et al and Xu et al and Umamaheswari et al and OKUBO teaches all the subject matter above, but not the following which is taught by Andrus et al:
the first or second luminance spread comprising a difference between a maximum and minimum luminance value of a respective horizontal line (figure 9 and 0100 teaches luminance difference between the range, where 0101 teach the luminance alone the horizontal axis/line).
Knorr et al and Xu et al and Umamaheswari et al and OKUBO and Andrus et al are all the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al and Xu et al and Umamaheswari et al and OKUBO by Andrus et al regarding luminance difference calculation to prove pixel luminance provides the flexibility to shape the tone mapping characteristic to achieve improvements in tonal balance and key of the scene as disclosed by Andrus et al in 0110.

Claim 13:
The non-transitory computer readable storage medium of claim 12, 
Knorr et al and Xu et al and Umamaheswari et al and OKUBO teaches all the subject matter above, but not the following which is taught by Andrus et al:
the first or second luminance spread comprising a difference between a maximum and minimum luminance value of a respective horizontal line (figure 9 and 0100 teaches luminance difference between the range, where 0101 teach the luminance alone the horizontal axis/line).
Knorr et al and Xu et al and Umamaheswari et al and OKUBO and Andrus et al are all the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al and Xu et al and Umamaheswari et al and OKUBO by Andrus et al regarding luminance difference calculation to prove pixel luminance provides the flexibility to shape the tone mapping characteristic to achieve improvements in tonal balance and key of the scene as disclosed by Andrus et al in 0110.

Claim 20:
The device of claim 19,
Knorr et al and Xu et al and Umamaheswari et al and OKUBO teaches all the subject matter above, but not the following which is taught by Andrus et al:
the first or second luminance spread comprising a difference between a maximum and minimum luminance value of a respective horizontal line (figure 9 and 0100 teaches luminance difference between the range, where 0101 teach the luminance alone the horizontal axis/line).
Knorr et al and Xu et al and Umamaheswari et al and OKUBO and Andrus et al are all the field of image analysis, especially the use of imaging for vehicle control by means of calculating luminance of processed images such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Knorr et al and Xu et al and Umamaheswari et al and OKUBO by Andrus et al regarding luminance difference calculation to prove pixel luminance provides the flexibility to shape the tone mapping characteristic to achieve improvements in tonal balance and key of the scene as disclosed by Andrus et al in 0110.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamamura (US 2001/0021277) teaches Device And Method For Detecting Subject Inclination - When a pixel is specified, the image processing apparatus 100 of FIG. 1 calculates the deviations in pixel value between two adjoining pixels of a pixel group. The pixel group comprises a plurality of pixels including the specified pixel and constituting the circumference of an area, for example, a circle, that the horizon crosses. As a result of calculating the deviations in pixel value, the image processing apparatus 100 selects the largest and the second largest deviations, and identifies the two pixels corresponding to the deviations. The identified two pixels are situated on the horizon. The reason therefor is as follows: Since the pixel brightness largely changes at the horizon, the larger the brightness difference between adjoining pixels is, that is, the larger the deviation in pixel value therebetween is, the pixel can be judged to be situated on the horizon. Therefore, it is determined that the straight line connecting the selected two pixels is the horizon. FIG. 2C shows the horizon identified by the image processing apparatus 100. Once the horizon is identified, the angle at which the horizon is inclined with respect to the x-axis can easily be detected by a known mathematical method. It can be said that the detected inclination of the horizon represents the overall inclination of the subject in the image. FIG. 2D shows a condition where the entire image is rotated based on the detected inclination of the horizon, that is, the inclination of the subject. The horizon becomes parallel to the x-axis by the image being rotated, so that the inclination of the subject in the image is corrected (0063).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656